Citation Nr: 0329421	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder, including as secondary to a service-connected 
disability.

2.  Whether new and material evidence had been received to 
reopen a service connection claim for a left knee disorder.

3.  Entitlement to a rating in excess of 50 percent for tinea 
manum of the left hand, onychomycosis of the fingernails and 
toenails, and tinea pedis with depressive reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1951 to August 1955, and from April 1957 to August 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from March 1999 and January 2002 
rating decisions by the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran withdrew his request for a personal hearing by 
correspondence dated in August 1999.  In March 2001, the 
Board remanded the issue of entitlement to a rating in excess 
of 50 percent for depressive reaction with tinea manum of the 
left hand, onychomycosis of the fingernails and toenails, and 
tinea pedis to the RO for additional development.

The veteran's correspondence of record may be construed as an 
application to reopen the previously denied service 
connection claim for neurosis and as raising a claim for a 
total rating based on individual unemployability.  These 
matters are referred to the RO for appropriate action.

The issues of entitlement to service connection for a 
headache disorder, including as secondary to a service-
connected disability, and entitlement to a rating in excess 
of 50 percent for tinea manum of the left hand, onychomycosis 
of the fingernails and toenails, and tinea pedis with 
depressive reaction, are addressed in a remand which follows 
this decision.


FINDINGS OF FACT

1.  In January 1989, the RO denied service connection for a 
left knee disorder based on a finding that the disorder was 
not incurred in active service and that arthritis of the knee 
was not manifested within one year of service.  
2.  Evidence added to the record since the January 1989 
determination includes no new evidence that relates the 
veteran's left knee disability to service and thus bears 
directly and substantially upon the specific matter under 
consideration; it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and a claim 
of entitlement to service connection for a left knee disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  However, that provision applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in April 2001 the RO notified the 
veteran and his representative of the evidence necessary to 
substantiate his claim with identification of the parties 
responsible for obtaining pertinent evidence.  He was 
notified that he had one year from the date of that 
correspondence to submit evidence in support of his claim.  
As the veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, and was 
given adequate time to respond, there is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Paralyzed Veterans of American v. Secretary of Veterans 
Affairs, No. 02-7007, -008, -7009,- 7010 (Fed. Cir. Sept. 22, 
2003) (PVA).

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a January 1989 rating decision the RO denied entitlement 
to service connection for a left knee disorder.  The veteran 
was notified by correspondence dated March 17, 1989.  He did 
not appeal that determination and it has become final.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 3.104 (2003).  

The veteran's service medical records show he complained of a 
sore knee in June 1953 and was treated with diathermy.  In 
May 1957 he reported he sustained a left knee injury in 1955 
that had been asymptomatic until the previous day.  A request 
for orthopedic consultation noted the veteran had pain and 1+ 
fluid in the left knee joint; however, the orthopedic 
examiner found normal range of motion, ligaments intact, and 
no evidence of effusion or crepitus.  It was noted that the 
knee was essentially normal with no evidence of abnormality.  
An August 1957 separation examination revealed a normal 
clinical evaluation of the lower extremities.  VA records 
dated in August and September 1982 noted the veteran 
complained of left knee pain and that he reported he had 
sustained a recent work-related left knee injury.  Records 
dated in 1986 show treatment for rheumatoid arthritis, and a 
May 1988 report noted aching to both knees and several joints 
with diagnoses including osteoarthritis.  The RO denied 
service connection in January 1989 because the evidence did 
not show a present left knee disorder was incurred in or was 
otherwise related to active service.

Subsequently received medical evidence further documents the 
veteran's left knee disability.  A January 2000 X-ray 
examination revealed progressive moderate to marked 
degenerative joint disease of the left knee with posterior 
soft tissue calcifications possibly of post-traumatic origin 
or due to a popliteal cyst.  No other opinions as to etiology 
were provided.  The veteran has reiterated his claim that his 
left knee disorder is due to an injury in 1957; however, no 
competent evidence indicting the present disability is 
related to service has been provided.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  It was previously established that 
the veteran had a progressive left knee disability.  What was 
missing to establish service connection was evidence of a 
nexus between the knee disability shown and service.  The 
additional evidence received does not address the matter of 
nexus.  As the information provided in support of the 
application to reopen a claim for entitlement to VA benefits 
does not include new evidence which bears directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, it is not "new and 
material," and the application to reopen the claim must be 
denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a left knee disorder is denied.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The evidence of record shows the veteran 
was treated for headaches during active service in June and 
August 1952 and that he has a present headache disorder; 
however, no opinions as to etiology have been provided.  
Therefore, an additional examination is required for an 
adequate determination.  

As to the increased rating issue on appeal, the Board notes 
that the matter was remanded to the RO in March 2001 for 
dermatology and psychiatric evaluations of the service-
connected disability and to consider whether separate ratings 
were warranted.  In a May 2003 supplemental statement of the 
case (SSOC) the RO found the evidence did not warrant a 
separate rating for a distinct psychiatric disability and 
continued the assigned 50 percent rating for the service-
connected skin disability under pre-revision criteria of Code 
7806.  The SSOC recharacterized the service connected entity 
to exclude mention of psychiatric impairment.  It was also 
noted that a higher rating under revised rating criteria for 
Code 7806 was not warranted.

It is significant to note that a June 1968 rating decision 
granted an increased 50 percent rating for left hand tinea 
manum, onychomycosis of the fingernails and toenails, and 
bilateral tinea pedis with associated chronic depressive 
reaction.  That decision established service connection for 
an "associated chronic depressive reaction" as part of the 
veteran's service-connected skin disability.  The 50 rating 
was subsequently reduced to 10 percent in a May 1969 rating 
decision, but increased to 30 percent in a May 1970 Board 
decision.  In a July 1990 decision the Board denied service 
connection for neurosis on a direct service connection basis 
and denied entitlement to a separate rating for a psychiatric 
disorder.  A March 1999 rating decision (the rating on 
appeal) increased the rating to 50 percent based on 
psychiatric symptoms. 

The result of the May 2003 SSOC is, in essence, a severance 
(via informal procedure, without application of regulatory 
due process protections) of service connection for the 
psychiatric impairment component of the service-connected 
entity at issue.  By dropping the phrase "with depressive 
reaction" from the characterization of the disability entity 
on appeal, the RO has severed, without due process, service 
connection for impairment which, as recently as in the rating 
decision of March 1999, was considered service connected.  
Therefore, due process considerations require further action 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for a headache 
disorder or for his service-connected 
skin disability since April 2003.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether it is as likely as 
not that he has a chronic headache 
disorder that was incurred in or 
aggravated by active service or which was 
manifest to a degree of 10 percent or 
more within one year of service.  The RO 
should notify the examiner that service 
medical records show treatment for 
headaches in June and August 1952 and 
state whether any of the causal events 
during active service reported by the 
veteran have been verified.  The examiner 
should arrange for any tests or studies 
necessary for an adequate opinion.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should explain the rationale for any 
opinion given.

4.  The RO should review the matter of 
the increased rating claim at issue with 
consideration of all applicable 
regulations, including those pertaining 
to changes of diagnosis, severance, etc., 
as well as the revised regulations for 
rating skin disorders, and issue a rating 
decision that formally reflects the 
determination in that matter.  

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the remaining issue 
on appeal.  If the benefits sought remain 
denied, the RO should issue an 
appropriate SSOC (which includes a 
summary and citation of controlling 
regulations/legal precedent, as well as 
an explanation of the rationale for all 
determinations) and provide the veteran 
and his representative the requisite 
period of time to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purposes of this remand are to assist the veteran in the 
development of his claim, to ensure due process, and to 
ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV and PVA, 
supra.  The appellant and his representative have the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the 



Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



